IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


AARON FAULK,                              : No. 129 EM 2015
                                          :
                     Petitioner           :
                                          :
                                          :
              v.                          :
                                          :
                                          :
PHILADELPHIA COMMON PLEAS                 :
COURTS,                                   :
                                          :
                     Respondent           :


                                     ORDER



PER CURIAM

       AND NOW, this 2nd day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is GRANTED to the extent Petitioner seeks mandamus relief. The

Court of Common Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s

pending filing within 90 days.